Citation Nr: 1507895	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-35 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis A.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis B.

3.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.C. Chapman
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1971 to May 1974.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was scheduled, but the Veteran failed to report.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d).  

The issue of service connection for hepatitis C (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied the Veteran service connection for hepatitis A based essentially on a finding that while he was shown to have had hepatitis A in service, it was acute and resolved, and was not currently shown.  

2.  Evidence received since the July 2002 rating decision does not tend to show that the Veteran has hepatitis A; does not relate to the unestablished facts necessary to substantiate a claim of service connection for hepatitis A; and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed July 2002 rating decision denied the Veteran service connection for hepatitis B based essentially on a finding that while evidence previously showed positive antibodies for the disease (suggesting that there could be a disability), there was no evidence of an active current hepatitis B, i.e., the disability was not shown..

4.  Evidence received since the July 2002 rating decision does not tend to show that the Veteran has hepatitis B; does not relate to the unestablished fact necessary to substantiate a claim of service connection for hepatitis B; and does not raise a reasonable possibility of substantiating such claim.
5.  An unappealed July 2002 rating decision denied the Veteran service connection for hepatitis C based essentially on a finding that while laboratory studies showed he was exposed to such disease, a current active hepatitis C was not shown.  

6.  Evidence received since the July 2002 rating decision includes treatment records which show that the Veteran is receiving treatment for/has a current diagnosis of hepatitis C; relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for hepatitis A may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2014). 

2.  New and material evidence has not been received, and the claim of service connection for hepatitis B may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

3.  New and material evidence has been received, and the claim of service connection for hepatitis C may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in March 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  This letter also provided him the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and postservice treatment records are associated with the record.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

Hepatitis A

The July 2002 rating decision denied the Veteran service connection for hepatitis A based essentially on findings that while he had hepatitis A in service, it was acute and resolved, and that he was not shown to have had such disease during the pendency of the claim.  He did not file a notice of disagreement with that decision or submit new evidence within the year following, and it is final based on the evidence of record at the time.  38 U.S.C.A. § 7105.

The evidence of record at the time of the July 2002 rating decision included the Veteran's STRs showing he was treated for viral hepatitis/hepatitis A in service and an April 2000 postservice record noting a history of hepatitis A.  He contended then that he was acquired hepatitis from air gun vaccinations in service.

Additional evidence added to the record since July 2002 90 includes treatment records, none of which show a current diagnosis of hepatitis A.  This evidence, while new (in the sense that it was not previously in the record) is not material.  It does not show, or tend to show, that the Veteran currently has hepatitis A (or residuals of such disease).  The Veteran's own reiterated allegations that he has hepatitis A due to service are without any probative value.  He is a layperson without any demonstrated medical expertise, and is not competent to, by his own opinion, diagnose a liver disease.  He does not cite to any supporting diagnostic studies, medical opinion, or medical literature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Board finds that even under the "low threshold" standard [for reopening] endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), new and material evidence has not been received, and the claim of service connection for hepatitis A may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



Hepatitis B

A July 2002 rating decision denied the Veteran service connection for hepatitis B in based essentially on a finding that while evidence showed positive antibodies for such disease (suggesting exposure and a possibility he had such disease), there was no evidence of a diagnosis of active hepatitis during the pendency of the claim.  He did not file a notice of disagreement with that decision or submit additional evidence within the following year, and it likewise became final based on the evidence of record at the time.  38 U.S.C.A. § 7105.

Evidence of record at the time of the July 2002 rating decision included the Veteran's STRs showing treatment for viral hepatitis and hepatitis A in service. Also of record were February 2000 postservice treatment record showing positive antibodies for hepatitis B and an April 2000 treatment record showing a history of hepatitis B.  Further, there was a statement from the Veteran alleging that he developed hepatitis in service from air gun vaccinations. 

Additional evidence received since the July 2002 rating decision includes treatment records, none of which show a current diagnosis of hepatitis B.  This evidence, while new (in the sense that it was not previously in the record) is not material.  It does not show, or tend to show, that the Veteran has a current (during the pendency of the instant claim to reopen) diagnosis of hepatitis B.  His own reiterated allegations that he has hepatitis B that was acquired in service are not probative evidence in the matter.  He is a layperson without any demonstrated medical expertise, and is not competent to, by his own opinion, establish a diagnosis of an insidious liver disease such as hepatitis B; that requires diagnostic studies.  He does not cite to any supporting medical opinion or medical literature.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, the Board finds that even under the "low threshold" standard [for reopening] endorsed by the Court in Shade, 24 Vet. App. at 110, new and material evidence has not been received, and the claim of service connection for hepatitis B may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



Hepatitis C

A July 2002 rating decision denied the Veteran service connection for hepatitis C based essentially on a finding that while the evidence of record at the time showed positive antibodies for hepatitis C (suggesting exposure to such disease and the possibility he had the disease), a confirmed diagnosis of hepatitis C was not clearly shown.  He did not file a notice of disagreement with the decision or submit new evidence in the following year, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the July 2002 rating decision included the Veteran's STRs which show treatment for diagnoses of viral hepatitis/hepatitis A in service.  Postservice treatment records included a February 2000 postservice treatment record showing positive antibodies for hepatitis C, an April 2000 notation of a history of hepatitis C, as well as a January 2002 record noting that the Veteran was seen for follow up, in part, for hepatitis C.  The Veteran had alleged that he acquired hepatitis from air gun vaccinations in service. 

Evidence received since the July 2002 rating decision includes postservice treatment records showing the Veteran was receiving ongoing treatment for a diagnosis of hepatitis C.  This evidence was not in the record in 2002, and is new.  It pertains to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C as it tends to show that the Veteran clearly has a diagnosis of such disease.  Together with the allegation of a not inherently implausible risk factor for hepatitis C in service, this evidence pertains to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C and raises a reasonable possibility of substantiating such claim.  Accordingly, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, 24 Vet. App. 110, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for hepatitis C may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen claims of service connection for hepatitis A and hepatitis B is denied.

The appeal to reopen a claim of service connection for hepatitis C is granted.


REMAND

As noted above, postservice treatment records confirm that the Veteran has (receives ongoing treatment for) a diagnosis of hepatitis C.  He alleges that he acquired such disease from air gun vaccinations in service (and it may reasonably be conceded that he received such vaccinations in service).  Accordingly, an examination to ascertain the likely etiology of the hepatitis C is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The case is REMANDED for the following:

1.  Secure for the record copies of the complete clinical records of all postservice treatment (VA and/or private)(and records of which are not already associated with his record) the Veteran's has received for hepatitis C.  He must assist in this development by identifying the providers and occasions of all such treatment and providing releases for VA to secure records of any such private treatment

2.  Ask the Veteran to identify all of his alleged risk factors for hepatitis C in service, and then make a credibility assessment for the record as to each alleged risk factor (and whether such involved misconduct). 


3.  Thereafter, arrange for the Veteran to be examined by an infectious disease specialist to determine the most likely etiology for his hepatitis C, specifically, whether it is at least as likely as not (a 50% or better probability) due to risk factors in service rather than to postservice risk factors.  The examiner must review the entire record in conjunction with the examination, and the examiner should be advised of any risk factors which were found by the AOJ to not be credible.  The entire record (to specifically include this remand) must be reviewed by the examiner in connection with the examination.  Any tests or studies deemed necessary must be completed.  Based on review of the record and interview and examination of the Veteran, the examiner should:

Identify the most likely etiology for the Veteran's hepatitis C.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to a risk factor(s) in service vs. a pre- or postservice risk factor?  If not, identify the pre- or postservice risk factor considered more likely

The examiner should also note the following:

(a) On August 1971 service entrance examination, he was noted to have tattoos on his left arm;

(b) His STRs note that in January 1974, he was admitted to an alcohol and drug (hashish) abuse control program;

(c) Postservice treatment records note ongoing alcohol abuse.

The examiner must include rationale for all opinions, citing to supporting factual data (and specifically addressing the allegation that the hepatitis C resulted from jet injector vaccinations in service).   

(4)  Then review the record and readjudicate (de novo) the claim of service connection for hepatitis C.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


